 



Exhibit 10.1
(CA LOGO) [y21846y2184600.gif]
CA, Inc.
Restricted Stock Unit Certificate

         
 
Name of Participant
 
 
EmplID    

     
Grant Number
  RU****
Total Number of Restricted Stock Unit Awards Granted
  **0  **
Grant Date
   
Stock Price on Grant Date
   $

This Certificate confirms the grant under the CA, Inc. 2002 Incentive Plan, as
amended and restated effective as of May 20, 2005 (the “Plan”), to the
above-named participant of the amount of Restricted Stock Units set forth above.
This Certificate does not constitute ownership of any shares of Common Stock of
CA, Inc. (the “Company”) or confer any rights associated with the ownership of
shares, except as expressly set forth herein. This grant is subject in all
respects to the applicable terms of the Plan, which are incorporated by
reference in this Certificate.
This award will vest [INSERT VESTING SCHEDULE] on [INSERT VESTING DATE(S)]. No
shares of Common stock shall be issued to the participant prior to the date on
which the Restricted Stock Units vest, and shall be forfeited by the participant
upon the participant’s Termination of Employment, as defined in the Plan, prior
to vesting for any reason other than death or Disability, as defined in the
Plan. All shares of restricted stock units will immediately vest upon the
participant’s death or Disability or upon a Change in Control of the Company.
The Company may, in its discretion, satisfy any statutory tax withholding
obligations that arise in connection with the Restricted Stock Units granted
pursuant to this award by (i) withholding shares of Common Stock that would
otherwise be available for delivery upon the vesting of such Restricted Stock
Units having a Fair Market Value, as defined in the Plan, on the date the shares
first become taxable equal to the minimum statutory withholding obligation with
respect to such taxable shares and/or (ii) requiring that a participant pay to
the Company, by cash, certified check, bank draft or money order, an amount
sufficient to satisfy any such statutory tax withholding obligations.

         
By
       
 
 
 
   

